Citation Nr: 1548233	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), and cognitive disorder with anxiety features, memory loss, and insomnia secondary to pseudotumor cerebri, and to include entitlement to a separate evaluation for each psychiatric condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted service connection for PTSD and evaluated that condition in conjunction with the Veteran's previously service-connected cognitive disorder, to award an increased rating of 50 percent effective October 1, 2009.

In July 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Following issuance of a supplemental statement of the case and transfer of the Veteran's claim to the Board, the Board received additional medical evidence regarding the Veteran's psychiatric and cognitive condition.  In November 2015, the Veteran's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304 (2015).  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.

The Board notes that as part of her appeal, the Veteran has requested that her PTSD be clearly labeled as "combat-related."  As discussed in the September 2010 rating decision, the Veteran was granted service connection for PTSD in part due to her fear of hostile military activity while stationed in Kuwait, specifically the frequency and long-term scale of mortar attacks.  However, VA's rating schedule for psychiatric disorders makes no distinction between combat-related and non-combat-related PTSD, and evaluates the symptomatology of the conditions under the same criteria, regardless of stressor.  The Board acknowledges that the Veteran wants clarification of the basis for her PTSD diagnosis in order to obtain Combat Related Special Compensation (CRSC).  However, entitlement to CRSC, to include whether a disability is combat-related, is determined by the Veteran's particular branch of service.  As explained by the Department of the Navy when it previously denied the Veteran entitlement to CRSC, "VA is not chartered nor authorized to make combat-related determinations."  See Correspondence received June 30, 2014.  The Board regrets that it cannot aid the Veteran in this regard.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's psychiatric and cognitive conditions are manifested by occupational and social impairment with reduced reliability and productivity, due to symptoms such as anxiety, depression, emotional numbing/detachment, anger, memory problems, and sleep impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for posttraumatic stress disorder, and cognitive disorder with anxiety features, memory loss, and insomnia secondary to pseudotumor cerebri, have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Veteran currently receives a 50 percent rating under Diagnostic Code 9327-9411.  The Board acknowledges that the Veteran has several distinct diagnoses causing psychiatric and cognitive impairment: PTSD, panic disorder, obsessive compulsive disorder, and residuals of pseudotumor cerebri.  However, psychiatric manifestations resulting from different diagnoses are evaluated collectively under the criteria in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.14. The Board also notes that the 2015 C.F.R. has removed Diagnostic Code 9327, among others, in order to conform with diagnoses in the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  However, because the Veteran's symptoms are evaluated under the same criteria, the removal of that diagnostic code has no practical implications in this case.

Under Diagnostic Code 9411, a higher 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.
 
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran's psychiatric treatment records show that during the entire period on appeal, she consistently reported symptoms of anxiety, depression, emotional numbing/detachment, anger, memory problems, and sleep impairment.  See VA Psychiatry Notes dated December 3, 2009, and January 7, 2010; Dr. S.K. records dated February 25, 2014, July 9, 2014, and October 1, 2014.  The Veteran's private treatment provider, Dr. S.K., noted an increase in anxiety in February 2014, and that the Veteran was experiencing panic attacks in October 2014.  At all medical appointments, the Veteran was consistently noted to be fully oriented with normal hygiene and appearance.  Her thought process was noted to be coherent, though interrupted by concentration and memory lapses.  See VA Psychiatry Notes dated December 3, 2009, and January 7, 2010.

At VA examinations conducted in January 2010, July 2010, and January 2015, the Veteran consistently reported symptoms of anxiety, fatigue, memory impairment, difficulties in completing tasks, trouble sleeping, and problems with trusting others.  The Veteran also consistently reported decreased interest in activities and a feeling of detachment from others.  Panic attacks occurring more than once per week were documented at the January 2010 and January 2015 examinations.  In January 2015, the examiner elaborated that the Veteran's PTSD caused aversion to loud noises, lack of nurturing feeling and sympathetic response, avoidance of sexual relations, exaggerated startle response, distressing intrusive memories, extreme discomfort in crowds, and negative bias toward civilians.

As to family relationships, the Veteran has consistently maintained good relationships with her children, who currently live in a different state.  At the 2010 examinations, the Veteran reported that her marriage was dysfunctional.  At the January 2015 examination, she stated that she and her husband had separated.  However, it was noted that her husband accompanied her to that examination.  As to other interpersonal relationships, the Veteran stated at the 2010 examination that she maintained good relationships with her coworkers and supervisor at the Vet Center.  Additionally, she had not lost any time at work due to PTSD.  However, the January 2015 examiner noted that the Veteran had become increasingly impatient and intolerant with coworkers and patients, prior to her resignation in October 2014.  The examiner also noted that the Veteran was significantly limited in her ability to cope with customary work stress, complete a normal work week without interference from psychological symptoms, work in proximity to others without being distracted, and consistently maintain regular attendance on a full-time basis.

In addition to PTSD, the January 2015 VA examiner diagnosed the Veteran with obsessive compulsive disorder and panic disorder.  Although the examiner noted that it was possible to differentiate which symptoms were attributable to each diagnosis, it was not possible to differentiate what portion of the Veteran's social and occupational impairment was caused by each disorder.  However, it appeared that PTSD, panic disorder, and cognitive impairment from the pseudotumor caused the most impairment.

At all VA examinations, the Veteran was documented to be fully oriented with normal hygiene and appearance.  At no time was there evidence of hallucinations, delusions, or suicidal/homicidal ideation.  The Veteran's symptoms were found to cause, at most, occupational and social impairment with reduced reliability and productivity.  See January 2010 and January 2015 VA examinations.

The Board notes that the January 2010 and July 2010 examiners assigned Global Assessment of Functioning (GAF) scores of 60 and 65, respectively, representing mild to moderate symptoms of impairment.  Diagnostic and Statistical Manual of Mental Disorders 47 (4th ed. 1994).  The Board notes that use of the GAF scale has been abandoned in the fifth edition of the DSM because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  In this case, however, the fourth edition of the DSM was in use at the time the medical entries of record were made and thus, the GAF scores assigned remain relevant for consideration in this appeal.

Statements provided by the Veteran during the time period on appeal show that she consistently complained of memory problems, anxiety, problems sleeping, difficulty trusting others, and feeling disconnected from people.  See Veteran statement received November 16, 2009.  She also stated that her marriage was suffering.  Id.  Statements provided by the Veteran's children states that she has lost motivation, is socially withdrawn, and emotional, and rarely shares her feelings.  See Witness statements received April 29, 2010.  During her Board Hearing, the Veteran testified that she had separated from her husband, was no longer talking to members of her family, and was getting into altercations with her coworkers.  Additionally, the Veteran testified that she had missed two to three days per week of work, due to both migraines and depression from PTSD.

Based on the above, the Board finds that a rating in excess of 50 percent is not warranted.  The record shows that the Veteran's psychiatric disorder is primarily manifested by depression, anxiety, sleep disturbances, memory impairment, and some social isolation.  Those symptoms were never noted to have been of such severity as to affect her ability to function independently, appropriately or effectively.  Although some social impairment and isolation were noted, they did not rise to the level of inability to establish and maintain effective relationships.  Rather, the Veteran maintained good relationships with her coworkers while employed, and has maintained contact with her children.  Furthermore, while the Board acknowledges that the Veteran's PTSD impacted her ability to work, her absences from work were only partly due to PTSD.  The Veteran was consistently noted to be fully oriented, with normal hygiene and appearance at her medical appointments.  Although the Board acknowledges that the Veteran experiences panic attacks at least once per week, and difficulty in adapting to stressful circumstances, those symptoms are not of such severity, frequency or duration as to warrant a higher rating.  

In summary, the Board finds that the Veteran's symptomatology is consistent with a 50 percent rating, but no more.


Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran reported anxiety, depression, insomnia, irritability, social isolation, and some occupational and social impairment.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology.  Furthermore, to the extent that the Veteran experiences collective occupational impairment from her service-connected migraines and PTSD, the Board notes that she has already been awarded a total disability rating based on individual unemployability (TDIU) for such impairment.  Accordingly, referral for extraschedular consideration is not warranted.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in November 2009 and January 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that she wants VA to obtain or that she believes are relevant to her claims.  Therefore, the duty to assist her in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was provided with VA examinations to assess her psychiatric and cognitive impairment in January 2010, July 2010, and January 2015.  She has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The examination reports contain a full description of her subjective complaints and any objective observations that allow VA to evaluate her condition.

Finally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning her symptoms and the resulting impairment, as well as the effect of her disability on her occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.

	
ORDER

A rating in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD), and cognitive disorder with anxiety features, memory loss, and insomnia secondary to pseudotumor cerebri, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


